DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 8-18 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/14/2021 are acknowledged.  Claims under consideration in the instant office action are claims 8-18.
 Applicants' arguments, filed 05/14/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 8-10 and 12-18 appear free of the prior art. Claim 11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of compounds, as set forth in the Office action mailed on 01/07/2019, is hereby withdrawn and claim 11 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating fibrodysplasia ossificans progressive by administering a compound selected from the group consisting of rapamycin, temsirolimus, everolimus, ridaforolimus, umirolimus, olcorolimus, zotarolimus.
The closest prior art found, Yeh teaches that “bone morphogenetic proteins (BMPs) promote osteoblast differentiation and bone formation in vitro and in vivo. BMPs canonically signal through Smad transcription factors, but BMPs may activate signaling pathways traditionally stimulated by growth factor tyrosine kinasereceptors. Of these, the mTOR pathway has received considerable attention because BMPs activate P70S6K, a downstream effector of mTOR, suggesting that BMP-induced osteogenesis is mediated by mTOR activation” (see abstract).  Yeh teaches that “rapamycin was shown to inhibit the osteogenic differentiation of the MC3T3 osteoblast cell line and primary mouse bone marrow cells. These effects were attributed to inhibition of proliferation” (pg. 1766, right column, first paragraph).  Yeh teaches that rapamycin significantly inhibited the BMP-7-stimulated mineralized bone nodule formulation (pg. 1765, right column, first paragraph).
However, Yeh does not teach a motivation to administer rapamycin for the treatment of fibrodysplasia ossificans progressive via the BMP signaling pathway.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat fibrodysplasia ossificans progressive by administering a compound selected from the group consisting of rapamycin, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629